DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim(s) Status
Claims 1-12 are currently being examined.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 2-6 and 11-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 	In particular, claim 2 recites “the recognized new area” in the last line, however it is unclear if the limitation further limits the recognized area of claim 1 or the recognized area of claim 2. 	Claims 3-6 and 11-12 have the same issue due to dependency.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-4 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Suzuki et al (“Suzuki”, US 2020/0369262 A1) in view of Shirozono et al. (“Shirozono’, US 2021/0291814 A1). 	1) Regarding claim 1, Suzuki discloses a parking assistance device (Fig. 1: parking control device 100) comprising:  	a surrounding-area recognition unit (Fig. 1: target parking frame detection sensor 10 in combination with image information processing unit 20) configured to recognize a surrounding area of a vehicle by acquiring external information (¶0039); and 	a route generation unit (Figs. 1-2: parking assistance calculation unit 30) configured to generate a parking route from a current position of the vehicle to a target parking position based on the recognized surrounding area (¶0041; Fig. 1). 	As per the limitation wherein when the surrounding-area recognition unit recognizes a new area on an extension of the parking route as the vehicle travels along the parking route, the parking assistance device extends the parking route into the recognized new area. 	Suzuki discloses and illustrates, Figs. 1-5, the concept of analyzing surrounding area data to determine a parking space and route to traverse thereof. Suzuki further discloses, in ¶0038, the concept of using object detection features. 	Shirozono discloses, in ¶0101-115, the concept of detecting an occurrence of an object once parking route controls have started, and subsequently scanning/detecting new parking spaces (according to a new area) and then altering/extending the route trajectory into the new detected parking space. 	At the filing of invention, it would have been obvious to a person of ordinary skill in the art to incorporate the concept of detecting an occurrence of an object once parking route controls have started, and subsequently scanning/detecting new parking spaces as taught by Shirozono, into the system as taught by Suzuki, with the motivation the enhance the parking control features of the system. 	2) Regarding claim 2, Suzuki and Shirozono teach a route extension unit configured to generate an extension route when the surrounding-area recognition unit recognizes a new area on an extension of the parking route (Shirozono discloses, in Figs. 21, that the route extension (i.e., TR1) extends from the original route TR of Fig. 20), the extension route being generated by extending the parking route into the recognized new area (Fig. 21). 	3) Regarding claim 3, Suzuki and Shirozono teach wherein the route extension unit is capable of extending the parking route into a new area recognized on an extension of the parking route, and is configured to generate the extension route when the parking route generated by the route generation unit includes multiple times of turnabouts (Suzuki illustrates, in Figs. 3-4, 7, 9, that generated routes may include multiple turnabouts, hence the system is configured to determine that an object exist when performing routes with multiple turnabouts an then performing the extension process). 	4) Regarding claim 4, Suzuki and Shirozono teach wherein the route extension unit is capable of extending the parking route into a new area recognized on an extension of the parking route (see analysis of the rejection of claim 1), and is configured to generate the extension route when the parking route generated by the route generation unit includes one turnabout (see analysis of the rejection of claim 2) and an amount of change in vehicle orientation during backward movement of the vehicle exceeds a predetermined amount (Shirozono discloses, in ¶0115 with reference to Fig. 21, that the extension is selected based on the smallest steering angle, hence the system is configured to determine vehicle orientation of backward movement exceeding steering angles (corresponding to orientation)). 	5) Regarding claim 11, as per the limitation wherein when an obstacle is detected in a direction for extending the parking route, the route extension unit cancels, suspends, or continues generation of the extension route according to a position and speed of the obstacle. 	Shirozono discloses, in ¶0112-115, that each time that an object is detected the stops its current route control operation and analysis the surrounding area to determine if other parking space exist prior to performing route extension into another parking space, hence if another object is detected or if the object detected in Fig. 21 is moved into the generated route path the extension process will begin again, which reads on the limitation.
Claim(s) 7-10 are rejected under 35 U.S.C. 103 as being unpatentable over Suzuki in view of Shirozono, and in further view of Takano et al. (US 2011/0095910 A1). 	1) Regarding claim 7, Suzuki and Shirozono teach an image generation unit configured to generate a display image to display the parking route on a display device installed in the vehicle (Shirozono: ¶0093 ¶122-123 with reference to Figs. 16 and 23 respectively). 	 	As per the limitation wherein the image generation unit generates the display image in which an image of the extended parking route is superimposed on the parking route. 	Takano discloses, in ¶0021, the concept of superimposing target position route information in a superimposed manner. 	At the filing of invention, it would have been obvious to a person of ordinary skill in the art to incorporate the concept of superimposing target position route information in a superimposed manner as taught by Takano, into the system as taught by Suzuki and Shirozono, with the motivation to enhance the parking assist features of the system. 	2) Regarding claim 8, Suzuki, Shirozono and Takano teach wherein the image generation unit generates the display image in which an image of a turning outline at a turning point before extending the parking route is superimposed with or shifted to an image of a turning outline at a turning point for the extended parking route (Shirozono illustrates that the route involves a turning point (i.e., spot C) prior to extending the extension (i.e., TR1), see image below:
    PNG
    media_image1.png
    512
    616
    media_image1.png
    Greyscale
). 	3) Regarding claim 9, Suzuki, Shirozono and Takano teach wherein the image generation unit generates the display image in which an image of a turning outline at a turning point before extending the parking route is superimposed with or shifted to an image of a turning outline at turning points obtained by continuously extending the parking route (Shirozono illustrates that the route involves a turning point (i.e., spot C) prior to extending the extension (i.e., TR1). Notice that TR1 continuously extends from the turning outline). 	4) Regarding claim 10, Suzuki, Shirozono and Takano teach wherein the image generation unit generates an image of a turning outline at a final turning point for the extended parking route (see Shirozono image of Fig. 21 below:
    PNG
    media_image2.png
    512
    616
    media_image2.png
    Greyscale
).
Claim(s) 12 is rejected under 35 U.S.C. 103 as being unpatentable over Suzuki in view of Shirozono, and in further view of Winner et al. (“Winner”, US 2001/0027371 A1). 	1) Regarding claim 12, Suzuki and Shirozono teach a speed determination unit configured to determine a speed of the vehicle for traveling on the parking route (Shirozono: ¶0021-23; ¶0073-80),  	wherein the speed determination unit changes the speed of the vehicle according to the position (Shirozono: ¶0021-23; ¶0073-80). 	As per the limitation speed of the obstacle in the direction for extending the parking route. 	Winner discloses, in ¶0011, the concept of controlling speed of a vehicle based on the detected speed of an object in the in-path of a vehicle. 	At the filing of invention, it would have been obvious to a person of ordinary skill in the art to incorporate the concept of controlling speed of a vehicle based on the detected speed of an object in the in-path of a vehicle as taught by Winner, into the system as taught by Suzuki and Shirozono, with the motivation to enhance the vehicle speed control features of the system.
Allowable Subject Matter
Claim(s) 5-6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim, any intervening claims and 112 rejections if applied.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  	.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHICO A FOXX whose telephone number is (571)272-5530. The examiner can normally be reached 9:00 - 6:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quan-Zhen Wang can be reached on 571-272-3114. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

CHICO A. FOXX
Primary Examiner
Art Unit 2684



/CHICO A FOXX/Examiner, Art Unit 2684